Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending for examination. Claims 1, 18, 23, and 27 are independent. 

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. 
Applicant argues: “the rejections of claims 1-15 and 18-30 because Zhu, Khoussainov, and Choi, taken alone or in any combination, fail to teach or suggest each and every element recited in the claims. Independent claim 1 recites, inter alia, "running a first biased MIL model using extracted features from a subset of instances received in the streaming input to obtain a first classification result, wherein the instances arrive at an electronic device sequentially over a period of time." (Emphasis added). Independent claims 18, 23, and 27 recited analogous elements. Applicants respectfully submit that Zhu, Khoussainov, Choi, taken alone or in any combination, fail to provide any teaching or suggestion of at least this element.”
“Applicants respectfully traverse the rejections of claims 1-15 and 18-30 because Zhu fails to teach or suggest at least the element of “running a first biased MIL model using extracted features from a subset of instances received in the streaming input to obtain a first classification result, wherein the instances arrive at an electronic device sequentially over a period of time,” as recited or analogously recited in independent claims 1, 18, 23, and 27. (Emphasis added).”

Examiners response: Examiner respectfully disagrees, under broadest reasonable interpretation, Zhu discloses incoming scripts passing through a computer device which reads on the limitation “arrive at an electronic device sequentially over time”.

Applicant argues: “Applicants respectfully submit that the disclosure of a tokenized script fails to teach or suggest “a subset of instances received in the streaming input to obtain a first classification result” as recited in the claims. Regardless, Zhu fails to provide any teaching or suggestion that the disclosed tokenized scripts, “arrive at an electronic device sequentially over a period of time,” as recited or analogously recited in the independent claims.”
“Applicants submit that Zhu fails to provide any teaching or suggestion of the tokenized scripts, that are tokenized by the normal script identifier after receiving scripts from the internent, as arriving at an electronic device sequentially over a period of time. Therefore, Applicants submit that Zhu fails to provide any teaching or suggestion of the element of "running a first biased MIL model using extracted features from a subset of instances received in the streaming input to obtain a first classification result, wherein the instances arrive at an electronic device sequentially over a period of time," as recited or analogously recited in independent claims 1, 18, 23, and 27. (Emphasis added).”

Examiners response: Examiner respectfully disagrees, Zhu describes the tokenized scripts in Col 6 lines 41-60, stating “a sample script 221 is tokenized to extract features from the sample script. For example, a sample script sentence “var joey=men” may be tokenized into three separate attributes “var”, joey', and “men”.” Under broadest reasonable interpretation, the tokenized scripts disclose “a subset of instances received in the streaming input to obtain a first classification result”. The attributes extracted from the scripts are then used to create a feature vector that is used by the normal script identifier (i.e. to obtain a classification result). Zhu further discloses incoming scripts passing through a computer device which reads on the limitation “arrive at an electronic device sequentially over time”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Regarding Claim 27
	Claim 27 recites “means for running a first biased MIL model”, “means for running a second biased MIL model”, and “means for classifying the streaming input”. The limitations have been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term "means" and functional language “running a first biased MIL model”, “running a second biased MIL model”, and “classifying the streaming input” without reciting sufficient structure to achieve the function. The specification discloses [Para 00143] sufficient structure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-15, and 18-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 8838992, hereinafter "Zhu") in view of Khoussainov et al. ("Ensembles of Biased Classifiers", hereafter "Khoussainov") and Choi et al. (US 8521667, hereinafter "Choi") .

Regarding Claim 1
Zhu discloses: A method for multi-instance learning (MIL)-based classification of a streaming input, comprising: 
running a first biased MIL model using extracted features from a subset of instances received in the streaming input to obtain a first classification result, wherein the instances arrive at an electronic device ([Fig 2]) sequentially over a period of time ([Col 7 line 40 and Fig 4] “The normal script identifier 244 receives the script 421 (arrow 402) and extracts relevant features from the script 421 (step 422)… More specifically, the normal script identifier 244 extracts from the incoming script 421 attributes that are noted in the feature set 223 (arrow 401), for example by tokenizing the script 421.” Examiner interprets the normal script classifier as a first bias MIL model (i.e. bias toward normal scripts) the incoming script 421 as the streaming input and the feature extraction with tokenized scripts as a subset of instances. Examiner interprets incoming scripts (i.e. script 421) received over the internet as arriving at an electronic device sequentially over a period of time.); 
Zhu describes a second model for malware classification, but does not explicitly disclose: running a second biased MIL model using the extracted features to obtain a second classification result, wherein the first biased MIL model is biased opposite the second biased MIL model;
However, Khoussinov discloses in the same field of endeavor: running a second biased MIL model using the extracted features to obtain a second classification result, wherein the first biased MIL model is biased opposite the second biased MIL model ([Section 3] “In each iteration, we train a pair of biased classifiers: one classifier biased towards the positive class, and one classifier biased towards the negative class.”);
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhu which classifies scripts in a computer system as malicious or normal, with the Ensembles of Biased Classifiers, taught by Khoussinov. Doing so can provide a second classifier that is biased toward the negative class (Introduction, Khoussinov).
before all of the instances are available at the electronic device based on the classification results of the first biased MIL model and the second biased MIL model.
However, Choi discloses in the same field of endeavor: classifying the streaming input ([Col 12 line 61] “a binary classification model 414 to classify an unknown URL as a benign or malicious URL.”) before all of the instances are available at the electronic device based on the classification results of the first biased MIL model and the second biased MIL model ([Col 13 line 25] “Accordingly, in various embodiments, the SVM is employed to accept information associated with the each of the extracted features, or a subset of the extracted features...” Examiner interprets the SVM employed on a subset of the extracted features as classifying before all the instances are available at the electronic device (i.e. URL received at computer).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhu which classifies scripts in a computer system as malicious or normal, with the Ensembles of Biased Classifiers, taught by Khoussinov with the detection of malicious URLs taught by Choi. Doing so can employ one or more machine learning algorithms to train classification models using a set of training data which includes a known set of benign URLs and a known set of malicious URLs (Abstract, Choi).

Regarding Claim 18
([Fig 2]) configured for multi-instance learning (MIL)- based classification of a streaming input, comprising: a memory; and a processor in communication with the memory, the processor configured to: run a first biased MIL model using extracted features from a subset of instances received in the streaming input to obtain a first classification result, wherein the instances arrive at the electronic device sequentially over a period of time ([Col 7 line 40 and Fig 4] “The normal script identifier 244 receives the script 421 (arrow 402) and extracts relevant features from the script 421 (step 422)… More specifically, the normal script identifier 244 extracts from the incoming script 421 attributes that are noted in the feature set 223 (arrow 401), for example by tokenizing the script 421.” Examiner interprets the normal script classifier as a first bias MIL model (i.e. bias toward normal scripts) the incoming script 421 as the streaming input and the feature extraction with tokenized scripts as a subset of instances. Examiner interprets incoming scripts (i.e. script 421) received over the internet as arriving at an electronic device sequentially over a period of time.); 
Zhu describes a second model for malware classification, but does not explicitly disclose: run a second biased MIL model using the extracted features to obtain a second classification result, wherein the first biased MIL model is biased opposite the second biased MIL model; 
However, Khoussinov discloses in the same field of endeavor: run a second biased MIL model using the extracted features to obtain a second classification result, wherein the first biased MIL model is biased opposite the second biased MIL model ([Section 3] “In each iteration, we train a pair of biased classifiers: one classifier biased towards the positive class, and one classifier biased towards the negative class.”);
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhu which classifies scripts in a computer system as malicious or normal, with the Ensembles of Biased Classifiers, taught by Khoussinov. Doing so can provide a second classifier that is biased toward the negative class (Introduction, Khoussinov).
Zhu in view of Khoussinov describes classifying with MIL models (i.e. SVM) but does not explicitly disclose: classify the streaming input before all of the instances are available at the electronic device based on the classification results of the first biased MIL model and the second biased MIL model.
However, Choi discloses in the same field of endeavor: classify the streaming input ([Col 12 line 61] “a binary classification model 414 to classify an unknown URL as a benign or malicious URL.”) before all of the instances are available at the electronic device based on the classification results of the first biased MIL model and the second biased MIL model ([Col 13 line 25] “Accordingly, in various embodiments, the SVM is employed to accept information associated with the each of the extracted features, or a subset of the extracted features...” Examiner interprets the SVM employed on a subset of the extracted features as classifying before all the instances are available at the electronic device (i.e. URL received at computer).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhu which classifies  (Abstract, Choi).

Regarding Claim 23
Zhu discloses: A non-transitory tangible computer readable medium for multi- instance learning (MIL)-based classification of a streaming input, the computer readable medium storing computer executable code, comprising: code for causing an electronic device to run a first biased MIL model using extracted features from a subset of instances received in the streaming input to obtain a first classification result, wherein the instances arrive at the electronic device sequentially over a period of time ([Col 7 line 40 and Fig 4] “The normal script identifier 244 receives the script 421 (arrow 402) and extracts relevant features from the script 421 (step 422)… More specifically, the normal script identifier 244 extracts from the incoming script 421 attributes that are noted in the feature set 223 (arrow 401), for example by tokenizing the script 421.” Examiner interprets the normal script classifier as a first bias MIL model (i.e. bias toward normal scripts) the incoming script 421 as the streaming input and the feature extraction with tokenized scripts as a subset of instances. Examiner interprets incoming scripts (i.e. script 421) received over the internet as arriving at an electronic device sequentially over a period of time.); 

However, Khoussinov discloses in the same field of endeavor: code for causing the electronic device to run a second biased MIL model using the extracted features to obtain a second classification result, wherein the first biased MIL model is biased opposite the second biased MIL model ([Section 3] “In each iteration, we train a pair of biased classifiers: one classifier biased towards the positive class, and one classifier biased towards the negative class.”);
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhu which classifies scripts in a computer system as malicious or normal, with the Ensembles of Biased Classifiers, taught by Khoussinov. Doing so can provide a second classifier that is biased toward the negative class (Introduction, Khoussinov).
Zhu in view of Khoussinov describes classifying with MIL models (i.e. SVM) but does not explicitly disclose: code for causing the electronic device to classify the streaming input before all of the instances are available based on the classification results of the first biased MIL model and the second biased MIL model.
However, Choi discloses in the same field of endeavor: code for causing the electronic device to classify the streaming input ([Col 12 line 61] “a binary classification model 414 to classify an unknown URL as a benign or malicious URL.”) before all of the instances are available based on the classification results of the ([Col 13 line 25] “Accordingly, in various embodiments, the SVM is employed to accept information associated with the each of the extracted features, or a subset of the extracted features...” Examiner interprets the SVM employed on a subset of the extracted features as classifying before all the instances are available at the electronic device (i.e. URL received at computer).);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhu which classifies scripts in a computer system as malicious or normal, with the Ensembles of Biased Classifiers, taught by Khoussinov with the detection of malicious URLs taught by Choi. Doing so can employ one or more machine learning algorithms to train classification models using a set of training data which includes a known set of benign URLs and a known set of malicious URLs (Abstract, Choi).

Regarding Claim 27
Zhu discloses: An apparatus for multi-instance learning (MIL)-based classification for a streaming input, comprising: means for running a first biased MIL model using extracted features from a subset of instances received in the streaming input to obtain a first classification result, wherein the instances arrive at apparatus sequentially over a period of time ([Col 7 line 40 and Fig 4] “The normal script identifier 244 receives the script 421 (arrow 402) and extracts relevant features from the script 421 (step 422)… More specifically, the normal script identifier 244 extracts from the incoming script 421 attributes that are noted in the feature set 223 (arrow 401), for example by tokenizing the script 421.” Examiner interprets the normal script classifier as a first bias MIL model (i.e. bias toward normal scripts) the incoming script 421 as the streaming input and the feature extraction with tokenized scripts as a subset of instances. Examiner interprets incoming scripts (i.e. script 421) received over the internet as arriving at an electronic device sequentially over a period of time.); 
Zhu describes a second model for malware classification, but does not explicitly disclose: means for running a second biased MIL model using the extracted features to obtain a second classification result, wherein the first biased MIL model is biased opposite the second biased MIL model; 
However, Khoussinov discloses in the same field of endeavor: means for running a second biased MIL model using the extracted features to obtain a second classification result, wherein the first biased MIL model is biased opposite the second biased MIL model ([Section 3] “In each iteration, we train a pair of biased classifiers: one classifier biased towards the positive class, and one classifier biased towards the negative class.”);
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhu which classifies scripts in a computer system as malicious or normal, with the Ensembles of Biased Classifiers, taught by Khoussinov. Doing so can provide a second classifier that is biased toward the negative class (Introduction, Khoussinov).
Zhu in view of Khoussinov describes classifying with MIL models (i.e. SVM) but does not explicitly disclose: means for classifying the streaming input before all of the instances are available at the apparatus based on the classification results of the first biased MIL model and the second biased MIL model;
However, Choi discloses in the same field of endeavor: means for classifying the streaming input ([Col 12 line 61] “a binary classification model 414 to classify an unknown URL as a benign or malicious URL.”) before all of the instances are available at the apparatus based on the classification results of the first biased MIL model and the second biased MIL model ([Col 13 line 25] “Accordingly, in various embodiments, the SVM is employed to accept information associated with the each of the extracted features, or a subset of the extracted features...” Examiner interprets the SVM employed on a subset of the extracted features as classifying before all the instances are available at the electronic device (i.e. URL received at computer).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhu which classifies scripts in a computer system as malicious or normal, with the Ensembles of Biased Classifiers, taught by Khoussinov with the detection of malicious URLs taught by Choi. Doing so can employ one or more machine learning algorithms to train classification models using a set of training data which includes a known set of benign URLs and a known set of malicious URLs (Abstract, Choi).

Regarding Claim 2
Zhu in view of Khoussainov and Choi discloses: The method of claim 1, wherein the first biased MIL model ([Col 12 line 61], Choi “a binary classification model 414 to classify an unknown URL as a benign or malicious URL.”) and the second biased MIL model are each biased towards opposite binary classification types ([Page 3] Khoussainov “In each iteration, we train a pair of biased classifiers: one classifier biased towards the positive class, and one classifier biased towards the negative class” Examiner interprets the two classifiers as biased toward opposite binary classification types (i.e. positive/negative classes)).

Regarding Claim 3
Zhu in view of Khoussainov and Choi discloses: The method of claim 1, wherein the first biased MIL model is generated using a first training set that is biased toward a first classification and the second biased MIL model is generated using a second training set that is biased toward a second classification ([Page 3], Khoussainov “In each iteration, we train a pair of biased classifiers: one classifier biased towards the positive class, and one classifier biased towards the negative class”).

Regarding Claim 4
Zhu in view of Khoussainov and Choi discloses: The method of claim 1, wherein when the classification results of the first biased MIL model and the second biased MIL model indicate a same classification for the streaming input, then the classification of the streaming input is considered accurate ([Page 3], Khoussainov “In Triskel, the hard instances are defined as the instances that cannot be classified “confidently”, where we assume that we can classify an instance “confidently” if a pair of biased classifiers agree on its label.” Examiner interprets the biased classifiers agreeing as a same classification for the streaming input. Examiner also interprets the confidence as the classification of the streaming input considered accurate.).

Regarding Claim 5
Zhu in view of Khoussainov and Choi discloses: The method of claim 1, wherein when the classification results of the first biased MIL model and the second biased MIL model indicate a different classification for the streaming input, then the classification of the streaming input is considered inaccurate ([Page 3], Khoussainov “In Triskel, the hard instances are defined as the instances that cannot be classified “confidently”, where we assume that we can classify an instance “confidently” if a pair of biased classifiers agree on its label.” Examiner interprets the hard instances as indicating different classification (i.e. disagreeing) that cannot be classified “confidently” (i.e. considered inaccurate)).

Regarding Claim 6
Zhu in view of Khoussainov and Choi discloses: The method of claim 5, further comprising: running an unbiased MIL model using the extracted features ([Col 4 line 25 and Figure 2], Choi “, the system submits the unknown URL, and extracts URL features at 206. The feature extraction for an unknown URL is similar to the feature extraction for a known URL at 112 in FIG. 1. At 208, the system applies the classification models”); and classifying the streaming input based on a classification result of the unbiased MIL model ([Page 5 section ROC Analysis], Khoussainov “Let h be the hypothesis learned by the unbiased base learner on the given dataset.” Examiner interprets the predication from the learner as a classification result for the unbiased model.) .

Regarding Claim 7
Zhu in view of Khoussainov and Choi discloses: The method of claim 5, further comprising: obtaining one or more additional instances of the streaming input ([Col 4 line 40], Zhu “The model generator 224 may receive the sample Scripts 221 (arrow 201) and the feature set 223 (arrow 202) to build and train the SVM model 225 (arrow 203) to classify a script as either a normal script or a potentially malicious Script.”); running the first biased MIL model and the second biased MIL model using extracted features from the additional instances of the streaming input to obtain additional classification results ([Page 5 section ROC Analysis], Khoussainov “Let h + be a biased classifier for class +1, i.e. h + is less likely to predict +1 and, thus, is expected to have a higher precision for +1. Similarly, h − is a biased classifier for class −1.” Examiner interprets h+ and h- as a first and second biased model to obtain classification results.); and classifying the streaming input based on the additional classification results of the first biased MIL model and the second biased MIL model ([Page 5 section ROC Analysis], Khoussainov “That is, whenever h + predicts +1, h also predicts +1, and whenever h predicts +1, h − also predicts +1.” Examiner interprets h as classifying input based on additional classification results (i.e. h+ and h-)).

Regarding Claim 8
Zhu in view of Khoussainov and Choi discloses: The method of claim 1, further comprising updating the first biased MIL model and the second biased MIL model based on the classification results ([Page 3], Khoussainov “To combine the decisions of the learned classifiers, we use a conventional weighted voting scheme, with the weights set in such a way that some ensemble members’ votes can dominate the others.” Examiner interprets the adjusted weights as updating the model based on the classification results (i.e. predications)).

Regarding Claim 9
Zhu in view of Khoussainov and Choi discloses: The method of claim 1, wherein the streaming input comprises a webpage and the instances comprise JavaScript blocks within the webpage ([Col 4 line 56 and Fig 2], Zhu “The web page 241 may be received from the website along with the script 242, which may be a JavaScript.” As shown in Fig 2 the scripts are an input for the SVM model and the webpage comprises a JavaScript block (i.e. Fig 2 (242))).

Regarding Claim 10
Zhu in view of Khoussainov and Choi discloses: The method of claim 9, wherein a partial subset ([Col 13 line 25], Choi “Accordingly, in various embodiments, the SVM is employed to accept information associated with the each of the extracted features, or a subset of the extracted features...””) of JavaScript blocks in the webpage are used to run the first biased MIL model and the second biased MIL model ([Col 5 line 4] Zhu “The normal script identifier 244 inputs the feature vector into the SVM model 225, which classifies the Script 242 as either a normal script or a potentially malicious script (arrow 207).”).

Regarding Claim 11
Zhu in view of Khoussainov and Choi discloses: The method of claim 9, wherein the first biased MIL model ([Page 959] Fu states “We first focus on the binary classification case, where the label value yi                         
                            ∈
                            {
                            -
                            1
                            ,
                             
                            1
                            }
                        
                     for each bag i, where yi = 1 if the bag indexed i corresponds to the positive class and yi = 1 otherwise.” Examiner interprets the classifier as a first biased MIL model.) is biased toward a benign classification for the webpage and the second biased MIL model ([Page 3], Khoussainov “In each iteration, we train a pair of biased classifiers:” Examiner interprets the two classifiers as biased toward opposite binary classification types) is biased toward a malicious classification for the webpage ([Col 5 line 4], Zhu “The normal script identifier 244 inputs the feature vector into the SVM model 225, which classifies the Script 242 as either a normal script or a potentially malicious script (arrow 207).” Examiner interprets the classification of normal/malicious scripts as classifying benign/ malicious for the webpage.).

Regarding Claim 12
Khoussainov in view of Fu and Zhu discloses: The method of claim 9, further comprising allowing the webpage to load when both the first biased MIL model and the ([Page 3], Khoussainov “we assume that we can classify an instance “confidently” if a pair of biased classifiers agree on its label.”) indicate that the webpage is benign ([Col 5 line 7], Zhu “The normal script identifier 244 allows the script 242 to be employed by the web browser 243 without being evaluated by the anti-malware 245 when the script 242 is classified as a normal script (arrow 209).” Examiner interprets the anti-malware 245 as allowing the webpage to load if the script is classified as being normal (i.e. benign)).

Regarding Claim 13
Khoussainov in view of Fu and Zhu discloses: The method of claim 9, further comprising preventing the webpage from loading when both the first biased MIL model and the second biased MIL model ([Page 3], Khoussainov “we assume that we can classify an instance “confidently” if a pair of biased classifiers agree on its label.”) indicate that the webpage is malicious ([Col 5 line 29], Zhu “Otherwise, when the script 242 comprises malicious code, the anti-malware 245 may perform one or more responsive actions including blocking and removing the script 242 and the web page 241 …” Examiner interprets the anti-malware 245 as preventing the webpage from loading if the script is classified as being malicious.).

Regarding Claim 14
Zhu in view of Khoussainov and Choi discloses: The method of claim 1, further comprising performing higher order classification of the streaming input beyond binary classification ([Col 6 line 35], Choi “In order to do so, the malicious URL detection and categorization module 314, for example, utilizes a binary classification model 414 and a multi-label classification model 41” Examiner interprets multi-label classification as a higher order classification).

Regarding Claim 15
Zhu in view of Khoussainov and Choi discloses: The method of claim 14, wherein performing the higher order classification comprises: running a plurality MIL model sets using the extracted features ([Col 6 line 35], Choi “In order to do so, the malicious URL detection and categorization module 314, for example, utilizes a binary classification model 414 and a multi-label classification model 41” Examiner interprets multi-label classification as a higher order classification), wherein a MIL model set includes two MIL models each biased towards two opposite binary classification types ([Page 3 section 3.1], Khoussainov “In the one-vs-all method, the initial multi-class problem is converted to a set of C binary classification problems, where C > 2 is the number of classes. In each of these binary problems, the goal is to learn to separate a selected class from the instances belonging to all other Ensembles of Biased Classifiers classes.”); and combining classification results of the plurality MIL model sets to obtain a final classification ([Section 3], Khoussainov “an ensemble of three linear separators shown in Figure l(b) combined using a majority vote”).

Regarding Claim 19


Regarding Claim 24
(CLAIM 24 IS AN COMPUTER READABLE MEDIUM CLAIM THAT CORRESPONDS TO METHOD CLAIM 3 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 28
(CLAIM 28 IS AN APPARATUS CLAIM THAT CORRESPONDS TO METHOD CLAIM 3 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 20
(CLAIM 20 IS AN ELECTRONIC DEVICE CLAIM THAT CORRESPONDS TO METHOD CLAIM 4 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 25
(CLAIM 25 IS AN COMPUTER READABLE MEDIUM CLAIM THAT CORRESPONDS TO METHOD CLAIM 4 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 29


Regarding Claim 21
(CLAIM 21 IS AN ELECTRONIC DEVICE CLAIM THAT CORRESPONDS TO METHOD CLAIM 9 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 26
(CLAIM 26 IS AN COMPUTER READABLE MEDIUM CLAIM THAT CORRESPONDS TO METHOD CLAIM 9 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 30
(CLAIM 30 IS AN APPARATUS CLAIM THAT CORRESPONDS TO METHOD CLAIM 9 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 22
(CLAIM 22 IS AN ELECTRONIC DEVICE CLAIM THAT CORRESPONDS TO METHOD CLAIM 10 AND IS REJECTED ON THE SAME GROUND)

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 8838992, hereinafter "Zhu") in view of Khoussainov et al. ("Ensembles of Biased .

Regarding Claim 16
Zhu in view of Khoussainov and Choi discloses: The method of claim 14, wherein performing the higher order classification comprises: running three or more biased MIL models that are each biased towards a particular classification using the extracted features ([Col 5 line 25 and Fig 3], Choi “machine learning algorithm(s) 316(1) . . .316(N).”); combining classification results from the three or more biased MIL models ([Section 3], Khoussainov “an ensemble of three linear separators shown in Figure l(b) combined using a majority vote”);
Zhu in view of Khoussainov and Choi does not explicitly disclose: determining a final classification when a majority of the biased MIL models indicate the same classification result, wherein the final classification is deemed strong and finalized. 
However, Roder discloses in the same field of endeavor: determining a final classification when a majority of the biased MIL models indicate the same classification result, wherein the final classification is deemed strong and finalized ([Para 0017], Roder “The final classifier can be defined in a variety of ways, including by selection of a single master classifier from the plurality of master classifiers having typical or representative performance, by majority vote of all the master classifiers, by modified majority vote (explained below), by weighted majority vote, or otherwise.” Examiner interprets majority vote as determining a final classification when a majority of the biased MIL models indicate the same classification result.)
It would have been obvious of one of skill in the art at the time of filing to combine Zhu, Khoussainov, Choi, and Roder. Doing so a final classifier can be defined from one or a combination of classifiers (Abstract, Roder).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 8838992, hereinafter "Zhu") in view of Khoussainov et al. ("Ensembles of Biased Classifiers", hereafter "Khoussainov"), Choi et al. (US 8521667, hereinafter "Choi") Roder, et al. (US 20150102216, hereafter "Roder") and Andra, et al. ("Frequency Coding: An Effective Method for Combining Dichotomizers", hereafter "Andra").

Regarding Claim 17
Zhu in view of Khoussainov, Choi, and Roder discloses: The method of claim 16.
Zhu in view of Khoussainov, Choi, and Roder does not explicitly discloses: wherein if there is no single majority of the biased MIL models that produce the same classification result, the final classification is obtained by choosing a highest frequency classification result.
However Andra discloses in the same field of endeavor: wherein if there is no single majority of the biased MIL models that produce the same classification result, the final classification is obtained by choosing a highest frequency classification result ([Page 2 Section 2: Classifier Combination Techniques] “the region is then assigned the class label of the dominant class… Ties can be broken according to the frequencies of the tied classes in the adjacent regions.”).
It would have been obvious of one of skill in the art at the time of filing to combine Zhu, Khoussainov, Choi, Roder, and Andra. Doing so can provide an alternative method for combining dichotomizers (i.e. classifiers) when tied votes occur (Introduction, Andra).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kumar et al. ("A Machine Learning based Web Spam Filtering
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714. The examiner can normally be reached Mon-Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH KAWSAR can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEWODROS E MENGISTU/Examiner, Art Unit 2127                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127